DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 08/25/2022.  Claim 1-4, 6-14, and 16-20 remain pending in the application. Claims 1, 8, and 20 are independent.

Drawings
Applicant's amendment to the drawings corrects previous objection; therefore, the previous objection is withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 2, 12, and 17 are objected to because of the following informalities:  
in Claim 2, lines 13-14, "the user interface module" appears to be "the host user interface module";
in Claim12, lines 2-3, "… displaying the 3D virtual reconstruction of host environment …" appears to be "… displaying the 3D virtual reconstruction of the host environment …";
in Claim 17, line 1, "The method according to claim 15 …" appears to be "The method according to claim 8 …".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1, published on 1/28/2016), hereinafter Bradski in view of Yerli (US 2022/0070238 A1, filed on 10/01/2020), hereinafter Yerli.

Independent Claim 1
Bradski discloses a system for virtual interaction between a host user in a host environment at a first physical location and a guest user at a second physical location (Bradski, ¶ [0186]: if the digital world is shared with, or interfaced by, other users, the actions of the user (e.g., the user directly alters or otherwise manipulates the digital world) may affect what is experienced by other users interacting with the digital world; i.e., changes to the digital world made by a user will be experienced by other users interfacing with the system; FIG. 55; ¶¶ [0864]-[0865]: two users located in different geographical locations each interact with the other user and a common virtual world through their respective user devices; FIGS. 57A-B; ¶¶ [0869]-[0871]: the first user 5701 is located at a first physical location 5715/5710; the second user 5722 is located at a different, second physical location 5725/5720 separated by some distance from the first location 5715/5710), comprising: 
a guest assembly at the second physical location (Bradski, FIG. 143: user device at second location), the guest assembly comprising: a virtual reality (VR) device comprising a guest user interface module configured to: display a 3D virtual reconstruction of the host environment at the second physical location based on received environmental information relating to the host environment (Bradski, FIG. 3; ¶¶ [0195]-[0196], and [0203]: a user device (e.g., head-mounted display system) 30 presents to the user an interface 37 for interacting with and experiencing a digital world, wherein the interface 37 generally provides image and/or audio sensory input and may include a display component 33 capable of enabling stereoscopic 3D viewing and/or 3D viewing; the environment-sensing system 36 may include image-based 3D reconstruction software and operable to digitally reconstruct one or more objects or information (e.g., static objects, dynamic objects, people, gestures and various lighting, atmospheric and acoustic conditions) detected by the sensors 32 for mapping one or more elements of the physical environment around a user; FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future); display a virtual avatar of the host user within the 3D virtual reconstruction of the host environment based on received interaction data relating to the host user (Bradski , ¶¶ [1321]-[1323]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time; FIGS. 57A-B; ¶¶ [0869]-[0871]: the first user 5701 and first object 5702 are shown as they appear to the second user 5722 interfacing the same virtual world of the AR system in a full virtual reality mode: as the first rendered physical object 5731 and second rendered physical object 5732, wherein the virtual objects 5731 and 5732 may be transposed in real-time (or near real-time) to a location within the virtual world corresponding to the second location 5725; thus, the second user 5722 may observe and interact, in the second user's physical, local environment 5725/5720, with the rendered physical objects 5731 and 5732 representing the first user 5701 and first object 5702, respectively); 
display a virtual object within the 3D virtual reconstruction of the host environment comprising a live video stream of a display in the host environment (Bradski, ¶¶ [1058]-[1059] and [0562]: the AR system may replicate a user interface of an actual physical device (e.g., keyboard and/or trackpad of a computer, a mobile phone) on a "dumb" totem (i.e., one or more physical objects manipulatable by a user to allow input or interaction with the AR system) for allowing a user to select a desired user interface to interact with from a set of actual physical devices, e.g., smartphones, tablets, televisions, DVD/Blu-ray players, etc.; ¶¶ [1371]-[1374] and [1552]-[1557]: the AR system renders a virtual room or virtual space in the form of a virtual entertainment or media room with a virtual television or primary screen to replicate any physical television, in which the user relaxes and/or enjoys entertainment or consumes media; the AR system also renders media content to appear as if the media content was being displayed by the virtual television or primary screen; the individual AR system of the host user may coordinate with the individual AR systems of the guest users; the host user's individual AR system may detect the host user's gesture(s), define the virtual display, monitor or screen, and even identify user-selected media content for presentation; the host user's individual AR system may communicate this information, either directly or indirectly, to the individual AR system of the guest users through the passable world model; i.e., media content for presentation in the virtual display, monitor or screen to replicate any physical television are presented to the guest users through the passable world model) (Bradski, FIGS. 91A-C; ¶¶ [1458]-[1463]: FIG. 91A shows a scenario 9102 in which a surgeon and surgical team ( each wearing AR systems 9101) are conducting a preoperative planning session for an upcoming mitral valve replacement procedure, wherein the AR system renders a visual representation 9114 (i.e., avatar) of the consulting or visiting surgeon, a patient's pre-mapped anatomy (e.g., heart) in virtual form 9112 for the team to analyze during the planning, and some patient information 9116 (e.g., identification information, medical images, vital signs, charts) so as to appear on a surface of a physical table; in FIG. 91B, the surgeon is able to reference the pre-mapped 3D anatomy 9112 (e.g., heart) during the procedure in real-time, which may improve placement accuracy of a valve repair; allowing a medical student to observe virtually via the AR system from her remote classroom; FIG. 91C shows a post-operative meeting or debriefing between the surgeon and patient; the AR system allows the patient's spouse to join the meeting virtually through a virtual representation 9118 while at work; i.e., all host environment information (including physical objects (e.g., monitor of patient's vital signs which is next to patient's bed) of patient room in hospital and virtual display of 3D anatomy 9112 (e.g., heart) and some patient information 9116 (e.g., identification information, medical images, vital signs, charts)) shown in FIG. 91C are also presented to the AR system of the patient's spouse (i.e., guest user)) (Bradski, ¶¶ [0879]-[0881]: the user not only views or listens to the media content, but rather, actively participates in and experiences the media content; musicians (or other users) may create musical content to be rendered to users interacting with a particular virtual world, wherein the musical content may include various singles, EPs, albums, videos, short films, and concert performances; e.g., a large number of users may interface the AR system to simultaneously experience a virtual concert performed by the musicians) (Bradski, FIGS. 67-68; ¶¶ [0965]-[0968]: FIG. 68 shows an illustration of the view 6846 from the player's 6740 (i.e., guest user) eye perspective one or more displays of content 6848, such as textual, audio, or video content, which may be retrieved and presented in accordance with other displayed or captured information, such as the text or photographs featured in the actual documents 6842 carried by the player 6840 (i.e., host user)); and 
capture interaction data relating to the guest user within the 3D virtual reconstruction of the host environment (Bradski, FIG. 143; ¶¶ [1332]-[01333]: input from the second user is also received in steps 14320-14324, and sent to the cloud server and updated to the passable world model; this information may then be sent to the first user's device in steps 14314-14318; e.g., assuming the second user's avatar appears to be sitting in the physical space of the conference room in London, any changes to the second user's avatar may also be transmitted to the first user, such that the first user is able to interact with the second user); and 
a guest communications module (Bradski , FIG. 27; ¶ [0556]: the individual AR systems communicate with the cloud servers or server computer systems 2780 through a network 2704) configured to: receive the environmental information relating to the host environment (Bradski, ¶ [0558]: the server computer system(s) 2780 may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users; additionally or alternatively, the server computer system(s) 2780 may allow other users to share information about their own physical and/or virtual worlds with the given or specific user); 
receive the interaction data relating to the host user in the host environment via a first network connection (Bradski, FIG. 143; ¶¶ [1325]-[1331]: the user in London may be in a conference room, and may be drawing some figures on the white board; the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London); 
receive the live video stream of the display in the host environment via a  (Bradski, ¶¶ [1371]-[1374] and [1552]-[1557] and ¶¶ [1458]-[1463] with FIGS. 91A-C described above), the  (Bradski, ¶¶ [1503], [0565], and [0791]: the AR system employs peer-to-peer connections between the individual devices sharing points of view, for instance via passable world models; the passable world model lives both on the cloud or other form of networking computing or peer to peer system, and also may live on the user's individual AR system; the individual AR system may communicate or pass the passable world model to other users of the AR system, either directly or via the cloud); and 
transmit the interaction data relating to the guest user via the first network connection (Bradski, FIG. 143; ¶¶ [01324] and [01332]-[01334]: data is communicated back and forth between two users located at two separate physical locations (e.g., interaction between multiple users accessing and passing a piece of the passable world to each other); inputs from the second user (e.g., the second user may shake his head in response to the drawings of the first user), are also transmitted to the first user such that the first user can gauge the second user's reaction);
wherein the interaction data relating to the guest user is received by a host assembly in the first physical location, the host assembly comprising an augmented reality (AR) or mixed reality (MR) device configured to display a virtual avatar of the guest user within the host environment at the first physical location based on the interaction data relating to the guest user (Bradski , FIG. 143; ¶¶ [1321]-[1323] and [01332]-[01333]: a first user of an AR system in London may wish to partake in a conference with a second user of the AR system currently located in New York; the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; input from the second user is also received in steps 14320-14324, and sent to the cloud server and updated to the passable world model; this information may then be sent to the first user's device in steps 14314-14318; e.g., assuming the second user's avatar appears to be sitting in the physical space of the conference room in London, any changes to the second user's avatar may also be transmitted to the first user, such that the first user is able to interact with the second user; inputs from the second user (e.g., the second user may shake his head in response to the drawings of the first user), are also transmitted to the first user such that the first user can gauge the second user's reaction); and 
wherein the live video stream is received from the auxiliary device at the first physical location, the auxiliary device capturing a video signal being sent to the display in the host environment and transmitting the captured video signal as the live video stream (Bradski, FIGS. 91A-C; ¶¶ [1458]-[1463]: FIG. 91A shows a scenario 9102 in which a surgeon and surgical team ( each wearing AR systems 9101) are conducting a preoperative planning session for an upcoming mitral valve replacement procedure, wherein the AR system renders a visual representation 9114 (i.e., avatar) of the consulting or visiting surgeon, a patient's pre-mapped anatomy (e.g., heart) in virtual form 9112 for the team to analyze during the planning, and some patient information 9116 (e.g., identification information, medical images, vital signs, charts) so as to appear on a surface of a physical table; in FIG. 91B, the surgeon is able to reference the pre-mapped 3D anatomy 9112 (e.g., heart) during the procedure in real-time, which may improve placement accuracy of a valve repair; allowing a medical student to observe virtually via the AR system from her remote classroom; FIG. 91C shows a post-operative meeting or debriefing between the surgeon and patient; the AR system allows the patient's spouse to join the meeting virtually through a virtual representation 9118 while at work; i.e., monitor of patient's vital signs, which is next to patient's bed, captures patient's vital signs being sent to virtual display of some patient information 9116 in the patient room (i.e., host environment) and transmit patient's vital signs as the live video stream to the AR system of the patient's spouse).
Bradski fails to explicitly discloses receive the live video stream of the display in the host environment via a second dedicated network connection, the second dedicated network connection comprising a direct peer-to-peer connection.
Yerli teaches a system and a method relating to remote collaboration and interactions (Yerli, ¶ [0002]), wherein receive the live video stream of the display in the host environment via a second dedicated network connection, the second dedicated network connection comprising a direct peer-to-peer connection (Yerli, FIG. 3; ¶¶ [0209]-[0210], [0031]-[0033], and [0058]: a combination of the client server side 304 and P2P side 306 is employed, such as the P2P side 306 being used for video streaming and rendering while the client-server side 304 is used for data processing; the client-server side defines the interaction between the one or more clients and the server through the network, including any processing performed by a client side, a server side, or a receiving client side; a P2P communication protocol enabling real-time communication between client devices in the virtual environment; and a rendering engine configured to enable the client device to perform real-time 3D rendering of a live session elements therein included (e.g. , user graphical representations) in the virtual environment) (Yerli, FIGS. 10A-B; ¶¶ [0285]-[0286]: a plurality of user graphical representations of students 1002 are attending a class lecture remotely provided by the user graphical representation of a teacher 1004 sitting behind a virtual desk 1012 while only the content 1006 is shared or projected on the virtual classroom whiteboard projecting surface 1008; As the teacher 1004 shares the same virtual space with the students 1002 and may move around in the classroom 1000, creating a more realistic and interactive experience for students 1002 and the teacher 1004).
Bradski, and Yerli are analogous art because they are from the same field of endeavor, a system and a method relating to remote collaboration and interactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yerli to Bradski.  Motivation for doing so would reduce latency problems while providing web services , data and resources to each session, enabling a plurality of interactions between users and with content in the virtual environment to sustain a smooth user experience, the desired quality of service (POS), the services required , and the like (Yerli, ¶¶ [0209]-[0210]).

Claim 2
Bradski in view of Yerli discloses all the elements as stated in Claim 1 and further discloses a host assembly at the first physical location (Bradski, FIG. 143: user device at second location), the host assembly comprising: a host user interface module configured to: display the virtual avatar of the guest user within the host environment at the first physical location based on the interaction data relating to the guest user (Bradski , FIG. 143; ¶¶ [1321]-[1323] and [01332]-[01333]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; inputs from the second user (e.g., the second user may shake his head in response to the drawings of the first user), are also transmitted to the first user such that the first user can gauge the second user's reaction); and 
capture the interaction data relating to the host user in the host environment (Bradski, FIG. 143; ¶¶ [1325]-[1331]: the user in London may be in a conference room, and may be drawing some figures on the white board; the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London); 
an environment detection module configured to capture the environmental information relating to the host environment (Bradski, FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future); and 
a host communications module (Bradski , FIG. 27; ¶ [0556]: the individual AR systems communicate with the cloud servers or server computer systems 2780 through a network 2704) configured to: receive the interaction data relating to the guest user from the guest assembly (Bradski, FIG. 143; ¶¶ [1332]-[01333]: input from the second user is also received in steps 14320-14324, and sent to the cloud server and updated to the passable world model; this information may then be sent to the first user's device in steps 14314-14318; e.g., assuming the second user's avatar appears to be sitting in the physical space of the conference room in London, any changes to the second user's avatar may also be transmitted to the first user, such that the first user is able to interact with the second user); 
transmit the interaction data relating to the host user captured by the user interface module (Bradski, FIG. 143; ¶¶ [1325]-[1331]: the user in London may be in a conference room, and may be drawing some figures on the white board; the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London); and 
transmit the environmental information relating to the host environment captured by the environment detection module (Bradski, ¶ [0558]: the server computer system(s) 2780 may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users; additionally or alternatively, the server computer system(s) 2780 may allow other users to share information about their own physical and/or virtual worlds with the given or specific user) (Bradski , ¶¶ [1321]-[1323]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time).

Claim 3
Bradski in view of Yerli discloses all the elements as stated in Claim 2 and further discloses wherein the environmental information relating to the host environment comprises volumetric data, further wherein the environment detection module comprises a volumetric sensor configured to capture volumetric data corresponding to surfaces in the host environment (Bradski  , FIG. 26; ¶¶ [0552]-[0555]: the space or room based sensor systems 2604 detect and/or collect information about rooms and physical spaces from a physical environment; the space or room based sensor system(s) 2604 may detect and/or collect information in with respect to a space or room based coordinate system; ¶ [0204]: the environment-sensing system 36 provides depth sensing; ¶ [0668]: the encoded z-buffer may be used to generate volumetric information and determine the depth of the image).

Claim 4
Bradski in view of Yerli discloses all the elements as stated in Claim 2 and further discloses wherein the environment detection module comprises a camera configured to capture images of the host environment (Bradski, FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future; FIG. 62; ¶ [0895]: two wide-field-of view machine vision cameras 6216 are coupled to the housing 6284 to image the environment around the user), and at least one sensor configured to capture a position and orientation of the camera within the host environment (Bradski, FIG. 62; ¶¶ [0894]-[0901]: a sensor assembly 6239, which may comprise X, Y, and Z axis accelerometer capability as well as a magnetic compass and X, Y, and Z axis gyro capability; processor 6232 to execute digital and/or analog processing to derive pose from the gyro, compass, and/or accelerometer data from the sensor assembly 6239; a GPS 6237 (e.g., global positioning satellite) subsystem to assist with pose and positioning; the GPS 6237, gyros, compass, and accelerometers 6239 may be utilized to provide course and/or fast pose estimates; the camera 6216 images and pose information, in conjunction with data from an associated cloud computing resource, may be utilized to map the local world and share user views with a virtual or augmented reality community) (Bradski, FIG. 26; ¶¶ [0552]-[0555]: in addition to users' individual AR systems, the space or room based sensor systems 2604 detect and/or collect information about rooms and physical spaces from a physical environment; the space or room based sensor system(s) 2604 may detect and/or collect information in with respect to a space or room based coordinate system), further wherein the environmental information relating to the host environment comprises texture data (Bradski, FIG. 115; ¶¶ [0832]-[0839]: obtain texture data for the space in some locations) (Bradski, ¶ [0882]: parametric information regarding various shapes and geometries may be transferred and utilized to define surfaces, while textures maybe transferred and added to these surfaces to bring about static or dynamic detail, such as bitmap-based video detail of a person's face mapped upon a parametrically reproduced face geometry) comprising the images and the position and orientation of the camera used to capture the images (Bradski, ¶¶ [0910]-[0915] and [0927]-[0932] with FIGS. 63-64: 3-D points may be captured from the environment, and the pose (e.g., vector and/or origin position information relative to the world) of the cameras that capture those images or points may be determined, such that these points or images may be "tagged", or associated, with this pose information; then points captured by a second camera (e.g., another AR system) may be utilized to determine the pose of the second camera; i.e., one can orient and/or localize a second camera based upon comparisons with tagged images from a first camera; this know ledge may be utilized to extract textures, make maps, and create a virtual copy of the real world; as a user maps an object more closely, that data is sent to the cloud, and the cloud can add new 3-D points and image-based texture maps to the database if the new points are better than the previously stored points; images may provide textures maps for objects and the world (textures may be real-time videos); the AR system may collect information about the environment, ascertaining fiducial points suitable for user pose calculations, other points for world modeling, images for providing texture maps of the world; ¶¶ [0792] and [0797]-[0801] with FIG. 51: a Pose process 5108 may run on the wearable computing architecture and utilize data from the Map 5106 to determine position and orientation of the wearable computing hardware or user, wherein the data may comprise images, data from sensors, and surface information pertinent to objects in the real or virtual environment).

Claim 6
Bradski in view of Yerli discloses all the elements as stated in Claim 1 and further discloses wherein the auxiliary device comprises a video input port configured for receiving a video signal over a wired connection, and a wireless radio for transmitting the live video stream comprising the video signal via the second network connection over a wireless network (Bradski, ¶ [0214] with FIGS. 4A-D: the display 62 is operatively coupled 68, such as by a wired lead or wireless connectivity, to a local processing and data module 70 which may be mounted in a variety of configurations; ¶ [0532] with FIG. 25: a number of projector driver structures which provide image information and control signals to image generation components, wherein the first or left projector driver structure 2506 is communicatively coupled to a first or left image projector via a first or left projector fiber 2510 and a set of  signal lines, and the second or right projector drive structure 2508 is communicatively coupled to the second or right image projector via a second or right projector fiber 2512 and a set of signal lines; ¶¶ [0885]-[0886] with FIG. 63: the cloud 6346 assets are operatively coupled, such as via wired or wireless networking (wireless being preferred for mobility, wired being preferred for certain high-bandwidth or high data-volume transfers that may be desired), directly to (6340, 6342) one or both of the local computing assets (6320, 6308); computing assets local to the user may be operatively coupled to each other as well, via wired and/or wireless connectivity configurations 6344; it is also well-known in the art that a display component comprising a video input port for receiving video signal input source through a wired connection) (Yerli, FIG. 3; ¶¶ [0209]-[0210], [0031]-[0033], and [0058]: a combination of the client server side 304 and P2P side 306 is employed, such as the P2P side 306 being used for video streaming and rendering while the client-server side 304 is used for data processing; the client-server side defines the interaction between the one or more clients and the server through the network, including any processing performed by a client side, a server side, or a receiving client side; a P2P communication protocol enabling real-time communication between client devices in the virtual environment; and a rendering engine configured to enable the client device to perform real-time 3D rendering of a live session elements therein included (e.g. , user graphical representations) in the virtual environment). 

Independent Claim 8
Bradski discloses a method for virtual interaction between a host user at a first physical location and a guest user at a second physical location (Bradski, ¶ [0186]: if the digital world is shared with, or interfaced by, other users, the actions of the user (e.g., the user directly alters or otherwise manipulates the digital world) may affect what is experienced by other users interacting with the digital world; i.e., changes to the digital world made by a user will be experienced by other users interfacing with the system; FIG. 55; ¶¶ [0864]-[0865]: two users located in different geographical locations each interact with the other user and a common virtual world through their respective user devices; FIGS. 57A-B; ¶¶ [0869]-[0871]: the first user 5701 is located at a first physical location 5715/5710; the second user 5722 is located at a different, second physical location 5725/5720 separated by some distance from the first location 5715), the method comprising: 
- receiving, by a guest assembly at the second physical location (Bradski, FIG. 143: user device at second location), environmental information relating to a host environment in the first physical location (Bradski, ¶ [0558]: the server computer system(s) 2780 may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users; additionally or alternatively, the server computer system(s) 2780 may allow other users to share information about their own physical and/or virtual worlds with the given or specific user; FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future); 
- displaying, by a virtual reality (VR) device of the guest assembly, a 3D virtual reconstruction of the host environment at the second physical location using the received environmental information relating to the host environment (Bradski, FIG. 3; ¶¶ [0195]-[0196], and [0203]: a user device (e.g., head-mounted display system) 30 presents to the user an interface 37 for interacting with and experiencing a digital world, wherein the interface 37 generally provides image and/or audio sensory input and may include a display component 33 capable of enabling stereoscopic 3D viewing and/or 3D viewing; the environment-sensing system 36 may include image-based 3D reconstruction software and operable to digitally reconstruct one or more objects or information (e.g., static objects, dynamic objects, people, gestures and various lighting, atmospheric and acoustic conditions) detected by the sensors 32 for mapping one or more elements of the physical environment around a user); 
- receiving, by the guest assembly via a first network connection, interaction data relating to the host user (Bradski, FIG. 143; ¶¶ [1325]-[1331]: the user in London may be in a conference room, and may be drawing some figures on the white board; the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London); 
- displaying, by the VR device of the guest assembly, a virtual avatar of the host user within the 3D virtual reconstruction of host environment in the second physical location using the received interaction data relating to the host user (Bradski , ¶¶ [1321]-[1323]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time; FIGS. 57A-B; ¶¶ [0869]-[0871]: the first user 5701 and first object 5702 are shown as they appear to the second user 5722 interfacing the same virtual world of the AR system in a full virtual reality mode: as the first rendered physical object 5731 and second rendered physical object 5732, wherein the virtual objects 5731 and 5732 may be transposed in real-time (or near real-time) to a location within the virtual world corresponding to the second location 5725; thus, the second user 5722 may observe and interact, in the second user's physical, local environment 5725/5720, with the rendered physical objects 5731 and 5732 representing the first user 5701 and first object 5702, respectively); 
- receiving, by the guest assembly from an auxiliary device at the first physical location, a live video stream of a display in the host environment, the auxiliary device capturing a video signal being sent to the display in the host environment and transmitting the captured video signal as the live video stream (Bradski, FIGS. 91A-C; ¶¶ [1458]-[1463]: FIG. 91A shows a scenario 9102 in which a surgeon and surgical team ( each wearing AR systems 9101) are conducting a preoperative planning session for an upcoming mitral valve replacement procedure, wherein the AR system renders a visual representation 9114 (i.e., avatar) of the consulting or visiting surgeon, a patient's pre-mapped anatomy (e.g., heart) in virtual form 9112 for the team to analyze during the planning, and some patient information 9116 (e.g., identification information, medical images, vital signs, charts) so as to appear on a surface of a physical table; in FIG. 91B, the surgeon is able to reference the pre-mapped 3D anatomy 9112 (e.g., heart) during the procedure in real-time, which may improve placement accuracy of a valve repair; allowing a medical student to observe virtually via the AR system from her remote classroom; FIG. 91C shows a post-operative meeting or debriefing between the surgeon and patient; the AR system allows the patient's spouse to join the meeting virtually through a virtual representation 9118 while at work; i.e., monitor of patient's vital signs, which is next to patient's bed, captures patient's vital signs being sent to virtual display of some patient information 9116 in the patient room (i.e., host environment) and transmit patient's vital signs as the live video stream to the AR system of the patient's spouse), the live video stream being received via a  (Bradski, ¶¶ [1503], [0565], and [0791]: the AR system employs peer-to-peer connections between the individual devices sharing points of view, for instance via passable world models; the passable world model lives both on the cloud or other form of networking computing or peer to peer system, and also may live on the user's individual AR system; the individual AR system may communicate or pass the passable world model to other users of the AR system, either directly or via the cloud),
- displaying, by the VR device of the guest assembly, a virtual object within the 3D virtual construction of the host environment comprising the live video stream of the display in the host environment (Bradski, ¶¶ [1058]-[1059] and [0562]: the AR system may replicate a user interface of an actual physical device (e.g., keyboard and/or trackpad of a computer, a mobile phone) on a "dumb" totem (i.e., one or more physical objects manipulatable by a user to allow input or interaction with the AR system) for allowing a user to select a desired user interface to interact with from a set of actual physical devices, e.g., smartphones, tablets, televisions, DVD/Blu-ray players, etc.; ¶¶ [1371]-[1374] and [1552]-[1557]: the AR system renders a virtual room or virtual space in the form of a virtual entertainment or media room with a virtual television or primary screen to replicate any physical television, in which the user relaxes and/or enjoys entertainment or consumes media; the AR system also renders media content to appear as if the media content was being displayed by the virtual television or primary screen; the individual AR system of the host user may coordinate with the individual AR systems of the guest users; the host user's individual AR system may detect the host user's gesture(s), define the virtual display, monitor or screen, and even identify user-selected media content for presentation; the host user's individual AR system may communicate this information, either directly or indirectly, to the individual AR system of the guest users through the passable world model; i.e., media content for presentation in the virtual display, monitor or screen to replicate any physical television are presented to the guest users through the passable world model) (Bradski, FIGS. 91A-C; ¶¶ [1458]-[1463]: FIG. 91A shows a scenario 9102 in which a surgeon and surgical team ( each wearing AR systems 9101) are conducting a preoperative planning session for an upcoming mitral valve replacement procedure, wherein the AR system renders a visual representation 9114 (i.e., avatar) of the consulting or visiting surgeon, a patient's pre-mapped anatomy (e.g., heart) in virtual form 9112 for the team to analyze during the planning, and some patient information 9116 (e.g., identification information, medical images, vital signs, charts) so as to appear on a surface of a physical table; in FIG. 91B, the surgeon is able to reference the pre-mapped 3D anatomy 9112 (e.g., heart) during the procedure in real-time, which may improve placement accuracy of a valve repair; allowing a medical student to observe virtually via the AR system from her remote classroom; FIG. 91C shows a post-operative meeting or debriefing between the surgeon and patient; the AR system allows the patient's spouse to join the meeting virtually through a virtual representation 9118 while at work; i.e., all host environment (including physical objects (e.g., monitor of patient's vital signs which is next to patient's bed) of patient room in hospital and virtual display of 3D anatomy 9112 (e.g., heart) and some patient information 9116 (e.g., identification information, medical images, vital signs, charts)) shown in FIG. 91C are also presented to the AR system of the patient's spouse (i.e., guest user)) (Bradski, ¶¶ [0879]-[0881]: the user not only views or listens to the media content, but rather, actively participates in and experiences the media content; musicians (or other users) may create musical content to be rendered to users interacting with a particular virtual world, wherein the musical content may include various singles, EPs, albums, videos, short films, and concert performances; e.g., a large number of users may interface the AR system to simultaneously experience a virtual concert performed by the musicians) (Bradski, FIGS. 67-68; ¶¶ [0965]-[0968]: FIG. 68 shows an illustration of the view 6846 from the player's 6740 (i.e., guest user) eye perspective one or more displays of content 6848, such as textual, audio, or video content, which may be retrieved and presented in accordance with other displayed or captured information, such as the text or photographs featured in the actual documents 6842 carried by the player 6840 (i.e., host user)),
- capturing, by the guest assembly, interaction data relating to the guest user within the 3D virtual reconstruction of the host environment (Bradski, FIG. 143; ¶¶ [1332]-[01333]: input from the second user is also received in steps 14320-14324, and sent to the cloud server and updated to the passable world model; this information may then be sent to the first user's device in steps 14314-14318; e.g., assuming the second user's avatar appears to be sitting in the physical space of the conference room in London, any changes to the second user's avatar may also be transmitted to the first user, such that the first user is able to interact with the second user); and 
- transmitting, by the guest assembly via the first network connection, the interaction data relating to the guest user, the interaction data relating to the guest user allowing to display a virtual avatar of the guest user within the host environment at the first physical location via an augmented reality (AR) or mixed reality (MR) device of a host assembly at the first physical location (Bradski, FIG. 143; ¶¶ [1321]-[1324] and [01332]-[01334]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; data is communicated back and forth between two users located at two separate physical locations (e.g., interaction between multiple users accessing and passing a piece of the passable world to each other); inputs from the second user (e.g., the second user may shake his head in response to the drawings of the first user), are also transmitted to the first user such that the first user can gauge the second user's reaction).
Bradski fails to explicitly discloses the live video stream being received via a second dedicated network connection comprising a direct peer-to-peer connection.
Yerli teaches a system and a method relating to remote collaboration and interactions (Yerli, ¶ [0002]), wherein the live video stream being received via a second dedicated network connection comprising a direct peer-to-peer connection (Yerli, FIG. 3; ¶¶ [0209]-[0210], [0031]-[0033], and [0058]: a combination of the client server side 304 and P2P side 306 is employed, such as the P2P side 306 being used for video streaming and rendering while the client-server side 304 is used for data processing; the client-server side defines the interaction between the one or more clients and the server through the network, including any processing performed by a client side, a server side, or a receiving client side; a P2P communication protocol enabling real-time communication between client devices in the virtual environment; and a rendering engine configured to enable the client device to perform real-time 3D rendering of a live session elements therein included (e.g. , user graphical representations) in the virtual environment) (Yerli, FIGS. 10A-B; ¶¶ [0285]-[0286]: a plurality of user graphical representations of students 1002 are attending a class lecture remotely provided by the user graphical representation of a teacher 1004 sitting behind a virtual desk 1012 while only the content 1006 is shared or projected on the virtual classroom whiteboard projecting surface 1008; As the teacher 1004 shares the same virtual space with the students 1002 and may move around in the classroom 1000, creating a more realistic and interactive experience for students 1002 and the teacher 1004).
Bradski, and Yerli are analogous art because they are from the same field of endeavor, a system and a method relating to remote collaboration and interactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yerli to Bradski.  Motivation for doing so would reduce latency problems while providing web services , data and resources to each session, enabling a plurality of interactions between users and with content in the virtual environment to sustain a smooth user experience, the desired quality of service (POS), the services required , and the like (Yerli, ¶¶ [0209]-[0210]).

Claim 9
Bradski in view of Yerli discloses all the elements as stated in Claim 8 and further discloses receiving, via the host assembly, the interaction data relating to the guest user (Bradski, FIG. 143; ¶¶ [1332]-[01333]: input from the second user is also received in steps 14320-14324, and sent to the cloud server and updated to the passable world model; this information may then be sent to the first user's device in steps 14314-14318; e.g., assuming the second user's avatar appears to be sitting in the physical space of the conference room in London, any changes to the second user's avatar may also be transmitted to the first user, such that the first user is able to interact with the second user); 
displaying, by the host assembly, the virtual avatar of the guest user within the host environment in the first physical location using the received interaction data relating to the guest user (Bradski , FIG. 143; ¶¶ [1321]-[1323] and [01332]-[01333]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; inputs from the second user (e.g., the second user may shake his head in response to the drawings of the first user), are also transmitted to the first user such that the first user can gauge the second user's reaction); 
capturing, via the host assembly, the interaction data relating to the host user within the host environment (Bradski, FIG. 143; ¶¶ [1325]-[1331]: the user in London may be in a conference room, and may be drawing some figures on the white board; the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London); 
capturing, via the host assembly, the environmental information relating to the host environment (Bradski, FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future); and 
transmitting, by the host assembly to the guest assembly, the interaction data relating to the host (Bradski, FIG. 143; ¶¶ [1325]-[1331]: the user in London may be in a conference room, and may be drawing some figures on the white board; the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London) and the environmental information relating to the host environment (Bradski, ¶ [0558]: the server computer system(s) 2780 may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users; additionally or alternatively, the server computer system(s) 2780 may allow other users to share information about their own physical and/or virtual worlds with the given or specific user) (Bradski , ¶¶ [1321]-[1323]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time).  

Claim 10
Bradski in view of Yerli discloses all the elements as stated in Claim 8 and further discloses wherein the environmental information relating to the host environment comprises volumetric data corresponding to surfaces in the host environment, and displaying the 3D virtual reconstruction of the host environment comprises rendering virtual surfaces using the volumetric data (Bradski  , FIG. 26; ¶¶ [0552]-[0555]: the space or room based sensor systems 2604 detect and/or collect information about rooms and physical spaces from a physical environment; the space or room based sensor system(s) 2604 may detect and/or collect information in with respect to a space or room based coordinate system; ¶ [0204]: the environment-sensing system 36 provides depth sensing; ¶ [0668]: the encoded z-buffer may be used to generate volumetric information and determine the depth of the image; FIG. 29; ¶¶ [0571]-[0575]: detect a location and orientation of the user within the world; renders the passable world associated with the position of the user to the user's individual AR system; that the passable world contains persistent digital representations of real spaces that is crucially utilized in rendering virtual and/or digital content in relation to real coordinates of a physical space; FIG. 39; ¶¶ [0683], [0703], and [0707]: renders the virtual object based on the selected light map; the AR system will update the light maps being used in rendering of various virtual content to more realistic light maps based on the acquired knowledge of the light environment; the AR system may wait to perform updates or changes until an occurrence of one or more conditions that typically may lead a user to expect a change on the surface/lights of the virtual object).  

Claim 11
Bradski in view of Yerli discloses all the elements as stated in Claim 10 and further discloses wherein the volumetric data is captured by a volumetric sensor associated with the host assembly (Bradski  , FIG. 26; ¶¶ [0552]-[0555]: the space or room based sensor systems 2604 detect and/or collect information about rooms and physical spaces from a physical environment; the space or room based sensor system(s) 2604 may detect and/or collect information in with respect to a space or room based coordinate system; ¶ [0204]: the environment-sensing system 36 provides depth sensing; ¶ [0668]: the encoded z-buffer may be used to generate volumetric information and determine the depth of the image).

Claim 12
Bradski in view of Yerli discloses all the elements as stated in Claim 10 and further discloses wherein the environmental information relating to the host environment comprises texture data (Bradski, ¶ [0882]: parametric information regarding various shapes and geometries may be transferred and utilized to define surfaces, while textures maybe transferred and added to these surfaces to bring about static or dynamic detail, such as bitmap-based video detail of a person's face mapped upon a parametrically reproduced face geometry), and displaying the 3D virtual reconstruction of host environment comprises applying the texture data to the virtual surfaces (Bradski, ¶¶ [0792], [0797]-[0798], and [0816] with FIG. 51: the data from the Map 5106 may comprise images, data from sensors, and surface information pertinent to objects in the real or virtual environment; extract textures, make maps, and create a virtual copy of the real world; the system may also comprise one or more textured light projectors (such as infrared, or "IR", projectors 5118) to inject texture into a scene; ¶¶ [0832]-[0839] with FIG. 115: obtain texture data for the space in some locations; actively generating a distinctive texture of each point, even in the absence of natural feature points or naturally occurring texture in a wall surface; ¶ [0683]: render the virtual object based on the selected light map).

Claim 13
Bradski in view of Yerli discloses all the elements as stated in Claim 12 and further discloses wherein the texture data comprises images of the host environment captured by a camera associated with the host assembly and a camera position and orientation of the camera in the host environment (Bradski, ¶¶ [0910]-[0915] and [0927]-[0932] with FIGS. 63-64: 3-D points may be captured from the environment, and the pose (e.g., vector and/or origin position information relative to the world) of the cameras that capture those images or points may be determined, such that these points or images may be "tagged", or associated, with this pose information; then points captured by a second camera (e.g., another AR system) may be utilized to determine the pose of the second camera; i.e., one can orient and/or localize a second camera based upon comparisons with tagged images from a first camera; this know ledge may be utilized to extract textures, make maps, and create a virtual copy of the real world; as a user maps an object more closely, that data is sent to the cloud, and the cloud can add new 3-D points and image-based texture maps to the database if the new points are better than the previously stored points; images may provide textures maps for objects and the world (textures may be real-time videos); the AR system may collect information about the environment, ascertaining fiducial points suitable for user pose calculations, other points for world modeling, images for providing texture maps of the world) (Bradski, FIG. 62; ¶¶ [0894]-[0901]: a sensor assembly 6239, which may comprise X, Y, and Z axis accelerometer capability as well as a magnetic compass and X, Y, and Z axis gyro capability; processor 6232 to execute digital and/or analog processing to derive pose from the gyro, compass, and/or accelerometer data from the sensor assembly 6239; a GPS 6237 (e.g., global positioning satellite) subsystem to assist with pose and positioning; the GPS 6237, gyros, compass, and accelerometers 6239 may be utilized to provide course and/or fast pose estimates; the camera 6216 images and pose information, in conjunction with data from an associated cloud computing resource, may be utilized to map the local world and share user views with a virtual or augmented reality community), further wherein applying the texture data comprises virtually projecting the images onto the virtual surfaces from a virtual projector at projector position and orientation in the 3D virtual reconstruction of the host environment corresponding to the camera position and orientation of the camera in the host environment (Bradski, ¶¶ [0792] and [0797]-[0801] with FIG. 51: a Pose process 5108 may run on the wearable computing architecture and utilize data from the Map 5106 to determine position and orientation of the wearable computing hardware or user, wherein the data may comprise images, data from sensors, and surface information pertinent to objects in the real or virtual environment; ¶¶ [0816] and [0832]-[0839] with FIGS. 51 and 115: the system may also comprise one or more textured light projectors (such as infrared, or "IR", projectors 5118) to inject texture into a scene; obtain texture data for the space in some locations; actively generating a distinctive texture of each point, even in the absence of natural feature points or naturally occurring texture in a wall surface; ¶¶ [0683], [0703], and [0707] with FIG. 39: renders the virtual object based on the selected light map; the AR system will update the light maps being used in rendering of various virtual content to more realistic light maps based on the acquired knowledge of the light environment; the AR system may wait to perform updates or changes until an occurrence of one or more conditions that typically may lead a user to expect a change on the surface/lights of the virtual object; ¶¶ [0571]-[0575] with FIG. 29: detect a location and orientation of the user within the world; renders the passable world associated with the position of the user to the user's individual AR system; that the passable world contains persistent digital representations of real spaces that is crucially utilized in rendering virtual and/or digital content in relation to real coordinates of a physical space).  

Claim 16
Bradski in view of Yerli discloses all the elements as stated in Claim 8 and further discloses receiving, at the auxiliary device, a video signal over a wired connection and transmitting, via the second network connection over a wireless radio, the live video stream comprising the video signal (Bradski, ¶ [0214] with FIGS. 4A-D: the display 62 is operatively coupled 68, such as by a wired lead or wireless connectivity, to a local processing and data module 70 which may be mounted in a variety of configurations; ¶ [0532] with FIG. 25: a number of projector driver structures which provide image information and control signals to image generation components, wherein the first or left projector driver structure 2506 is communicatively coupled to a first or left image projector via a first or left projector fiber 2510 and a set of  signal lines, and the second or right projector drive structure 2508 is communicatively coupled to the second or right image projector via a second or right projector fiber 2512 and a set of signal lines; ¶¶ [0885]-[0886] with FIG. 63: the cloud 6346 assets are operatively coupled, such as via wired or wireless networking (wireless being preferred for mobility, wired being preferred for certain high-bandwidth or high data-volume transfers that may be desired), directly to (6340, 6342) one or both of the local computing assets (6320, 6308); computing assets local to the user may be operatively coupled to each other as well, via wired and/or wireless connectivity configurations 6344; it is also well-known in the art that a display component comprising a video input port for receiving video signal input source through a wired connection) (Yerli, FIG. 3; ¶¶ [0209]-[0210], [0031]-[0033], and [0058]: a combination of the client server side 304 and P2P side 306 is employed, such as the P2P side 306 being used for video streaming and rendering while the client-server side 304 is used for data processing; the client-server side defines the interaction between the one or more clients and the server through the network, including any processing performed by a client side, a server side, or a receiving client side; a P2P communication protocol enabling real-time communication between client devices in the virtual environment; and a rendering engine configured to enable the client device to perform real-time 3D rendering of a live session elements therein included (e.g. , user graphical representations) in the virtual environment).  

Claim 17
Bradski in view of Yerli discloses all the elements as stated in Claim 8 and further discloses establishing the peer-to-peer connection between the guest assembly and the auxiliary device for receiving the live video stream (Bradski, ¶¶ [1503], [0565], and [0791]: the AR system employs peer-to-peer connections between the individual devices sharing points of view, for instance via passable world models; the passable world model lives both on the cloud or other form of networking computing or peer to peer system, and also may live on the user's individual AR system; ¶¶ [1271] and [1616]-[1617]: share content with peers; ¶ [1321]: allows multiple users to access the virtual world stored on a cloud server and essentially pass on a piece of the user's world to one or more peers; FIG. 143; ¶¶ [1335]-[1336]: the AR system checks for input from the user indicating that the user requires some type of data; on the server side, when the user input is received, appropriate data is retrieved from a knowledge base; the data is retrieved and transmitted to the user device requesting data; on the user device, the system determines when the data needs to be displayed in the form of virtual content, and if it does, the data is displayed on the user hardware) (Yerli, FIG. 3; ¶¶ [0209]-[0210], [0031]-[0033], and [0058]: a combination of the client server side 304 and P2P side 306 is employed, such as the P2P side 306 being used for video streaming and rendering while the client-server side 304 is used for data processing; the client-server side defines the interaction between the one or more clients and the server through the network, including any processing performed by a client side, a server side, or a receiving client side; a P2P communication protocol enabling real-time communication between client devices in the virtual environment; and a rendering engine configured to enable the client device to perform real-time 3D rendering of a live session elements therein included (e.g. , user graphical representations) in the virtual environment).

Claim 18
Bradski in view of Yerli discloses all the elements as stated in Claim 17 and further discloses wherein establishing the peer-to-peer connection comprises: sending a request from the guest assembly to an authorization server to view the live video stream; determining, by the authorization server, whether the guest user is authorized to view the live video stream; and when the guest user is authorized to view the live video stream, exchanging connection parameters with the guest assembly and the auxiliary device to enable the peer-to-peer connection (Bradski , ¶ [0572]: the user may request access to another user's space, prompting the system to access that section of the passable world, and associated parametric information corresponding to the other user; ¶¶ [0847]-[0848], [1339] and [1342]-[1344]: provide one or more mechanisms to help ensure privacy while using the AR system; one or more privacy policies may control access to the personal data; if a registered user does not wish to be captured by other AR systems of other users, the system may, on recognizing the person, stop capturing images of that particular user, or alternatively, blur out visual images associated with the person; ¶ [1353]: the AR system allows sharing specific apps; sharing entire rooms, and/or making items public or private; ¶ [1503]: the AR system may implement a handshaking protocol before sharing virtual content between users, which include authenticating or authorizing users who wish to participate; ¶¶ [1515]-[1516]: the AR system may allow a user to choose what metadata or other information to share with other users, to identify which other users may access the metadata or other information; that user may define a set of users (e.g., subset of the universe of users) who are authorized or provided with privileges to access the metadata or other information; i.e., when a guest user request to access metadata or other information in the host space, server determines whether the guest is authorized to access the metadata or other information in the host space based on privileges setting by the host; the metadata or other information will be transmitted from the host to the guest by establishing peer-to-peer connection when the guest is authorized to access the metadata or other information).

Claim 20
Bradski in view of Yerli discloses a non-transitory computer-readable medium (Bradski, ¶ [0526]: one or more non-transitory computer or processor-readable media) for virtual interaction between a host user at a first physical location and a guest user at a second physical location (Bradski, ¶ [0186]: if the digital world is shared with, or interfaced by, other users, the actions of the user (e.g., the user directly alters or otherwise manipulates the digital world) may affect what is experienced by other users interacting with the digital world; i.e., changes to the digital world made by a user will be experienced by other users interfacing with the system; FIG. 55; ¶¶ [0864]-[0865]: two users located in different geographical locations each interact with the other user and a common virtual world through their respective user devices; FIGS. 57A-B; ¶¶ [0869]-[0871]: the first user 5701 is located at a first physical location 5715/5710; the second user 5722 is located at a different, second physical location 5725/5720 separated by some distance from the first location 5715), the computer-readable medium having instructions stored thereon which, when executed, cause a processor (Bradski, ¶¶ [0526] and [0537]: the computation component may include one or more processors capable of executing instructions encoded in software or firmware stored in one or more non-transitory computer or processor-readable media) to: 
- receive, by a guest assembly at the second physical location (Bradski, FIG. 143: user device at second location), environmental information relating to a host environment in the first physical location (Bradski, ¶ [0558]: the server computer system(s) 2780 may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users; additionally or alternatively, the server computer system(s) 2780 may allow other users to share information about their own physical and/or virtual worlds with the given or specific user; FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future); 
- display, by a virtual reality (VR) device of the guest assembly, a 3D virtual reconstruction of the host environment at the second physical location using the received environmental information relating to the host environment relating to the host environment (Bradski, FIG. 3; ¶¶ [0195]-[0196], and [0203]: a user device (e.g., head-mounted display system) 30 presents to the user an interface 37 for interacting with and experiencing a digital world, wherein the interface 37 generally provides image and/or audio sensory input and may include a display component 33 capable of enabling stereoscopic 3D viewing and/or 3D viewing; the environment-sensing system 36 may include image-based 3D reconstruction software and operable to digitally reconstruct one or more objects or information (e.g., static objects, dynamic objects, people, gestures and various lighting, atmospheric and acoustic conditions) detected by the sensors 32 for mapping one or more elements of the physical environment around a user); 
- receive, by the guest assembly via a first network connection, interaction data relating to the host user (Bradski, FIG. 143; ¶¶ [1325]-[1331]: the user in London may be in a conference room, and may be drawing some figures on the white board; the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London); 
- display, by the VR device of the guest assembly, a virtual avatar of the host user within the 3D virtual reconstruction of host environment in the second physical location using the received interaction data relating to the host user (Bradski , ¶¶ [1321]-[1323]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time; FIGS. 57A-B; ¶¶ [0869]-[0871]: the first user 5701 and first object 5702 are shown as they appear to the second user 5722 interfacing the same virtual world of the AR system in a full virtual reality mode: as the first rendered physical object 5731 and second rendered physical object 5732, wherein the virtual objects 5731 and 5732 may be transposed in real-time (or near real-time) to a location within the virtual world corresponding to the second location 5725; thus, the second user 5722 may observe and interact, in the second user's physical, local environment 5725/5720, with the rendered physical objects 5731 and 5732 representing the first user 5701 and first object 5702, respectively); 
- receiving, by the guest assembly from an auxiliary device at the first physical location, a live video stream of a display in the host environment, the auxiliary device capturing a video signal being sent to the display in the host environment and transmitting the captured video signal as the live video stream (Bradski, FIGS. 91A-C; ¶¶ [1458]-[1463]: FIG. 91A shows a scenario 9102 in which a surgeon and surgical team ( each wearing AR systems 9101) are conducting a preoperative planning session for an upcoming mitral valve replacement procedure, wherein the AR system renders a visual representation 9114 (i.e., avatar) of the consulting or visiting surgeon, a patient's pre-mapped anatomy (e.g., heart) in virtual form 9112 for the team to analyze during the planning, and some patient information 9116 (e.g., identification information, medical images, vital signs, charts) so as to appear on a surface of a physical table; in FIG. 91B, the surgeon is able to reference the pre-mapped 3D anatomy 9112 (e.g., heart) during the procedure in real-time, which may improve placement accuracy of a valve repair; allowing a medical student to observe virtually via the AR system from her remote classroom; FIG. 91C shows a post-operative meeting or debriefing between the surgeon and patient; the AR system allows the patient's spouse to join the meeting virtually through a virtual representation 9118 while at work; i.e., monitor of patient's vital signs, which is next to patient's bed, captures patient's vital signs being sent to virtual display of some patient information 9116 in the patient room (i.e., host environment) and transmit patient's vital signs as the live video stream to the AR system of the patient's spouse), the live video stream being received via a  (Bradski, ¶¶ [1503], [0565], and [0791]: the AR system employs peer-to-peer connections between the individual devices sharing points of view, for instance via passable world models; the passable world model lives both on the cloud or other form of networking computing or peer to peer system, and also may live on the user's individual AR system; the individual AR system may communicate or pass the passable world model to other users of the AR system, either directly or via the cloud), 
- displaying, by the VR device of the guest assembly, a virtual object within the 3D virtual construction of the host environment comprising the live video stream of the display in the host environment (Bradski, ¶¶ [1058]-[1059] and [0562]: the AR system may replicate a user interface of an actual physical device (e.g., keyboard and/or trackpad of a computer, a mobile phone) on a "dumb" totem (i.e., one or more physical objects manipulatable by a user to allow input or interaction with the AR system) for allowing a user to select a desired user interface to interact with from a set of actual physical devices, e.g., smartphones, tablets, televisions, DVD/Blu-ray players, etc.; ¶¶ [1371]-[1374] and [1552]-[1557]: the AR system renders a virtual room or virtual space in the form of a virtual entertainment or media room with a virtual television or primary screen to replicate any physical television, in which the user relaxes and/or enjoys entertainment or consumes media; the AR system also renders media content to appear as if the media content was being displayed by the virtual television or primary screen; the individual AR system of the host user may coordinate with the individual AR systems of the guest users; the host user's individual AR system may detect the host user's gesture(s), define the virtual display, monitor or screen, and even identify user-selected media content for presentation; the host user's individual AR system may communicate this information, either directly or indirectly, to the individual AR system of the guest users through the passable world model; i.e., media content for presentation in the virtual display, monitor or screen to replicate any physical television are presented to the guest users through the passable world model) (Bradski, FIGS. 91A-C; ¶¶ [1458]-[1463]: FIG. 91A shows a scenario 9102 in which a surgeon and surgical team ( each wearing AR systems 9101) are conducting a preoperative planning session for an upcoming mitral valve replacement procedure, wherein the AR system renders a visual representation 9114 (i.e., avatar) of the consulting or visiting surgeon, a patient's pre-mapped anatomy (e.g., heart) in virtual form 9112 for the team to analyze during the planning, and some patient information 9116 (e.g., identification information, medical images, vital signs, charts) so as to appear on a surface of a physical table; in FIG. 91B, the surgeon is able to reference the pre-mapped 3D anatomy 9112 (e.g., heart) during the procedure in real-time, which may improve placement accuracy of a valve repair; allowing a medical student to observe virtually via the AR system from her remote classroom; FIG. 91C shows a post-operative meeting or debriefing between the surgeon and patient; the AR system allows the patient's spouse to join the meeting virtually through a virtual representation 9118 while at work; i.e., all host environment (including physical objects (e.g., monitor of patient's vital signs which is next to patient's bed) of patient room in hospital and virtual display of 3D anatomy 9112 (e.g., heart) and some patient information 9116 (e.g., identification information, medical images, vital signs, charts)) shown in FIG. 91C are also presented to the AR system of the patient's spouse (i.e., guest user)) (Bradski, ¶¶ [0879]-[0881]: the user not only views or listens to the media content, but rather, actively participates in and experiences the media content; musicians (or other users) may create musical content to be rendered to users interacting with a particular virtual world, wherein the musical content may include various singles, EPs, albums, videos, short films, and concert performances; e.g., a large number of users may interface the AR system to simultaneously experience a virtual concert performed by the musicians) (Bradski, FIGS. 67-68; ¶¶ [0965]-[0968]: FIG. 68 shows an illustration of the view 6846 from the player's 6740 (i.e., guest user) eye perspective one or more displays of content 6848, such as textual, audio, or video content, which may be retrieved and presented in accordance with other displayed or captured information, such as the text or photographs featured in the actual documents 6842 carried by the player 6840 (i.e., host user))
- capture, by the guest assembly, interaction data relating to the guest user within the 3D virtual reconstruction of the host environment (Bradski, FIG. 143; ¶¶ [1332]-[01333]: input from the second user is also received in steps 14320-14324, and sent to the cloud server and updated to the passable world model; this information may then be sent to the first user's device in steps 14314-14318; e.g., assuming the second user's avatar appears to be sitting in the physical space of the conference room in London, any changes to the second user's avatar may also be transmitted to the first user, such that the first user is able to interact with the second user); and 
- transmit, by the guest assembly via the first network connection, the interaction data relating to the guest user, the interaction data relating to the guest user allowing to display a virtual avatar of the guest user within the host environment at the first physical location via an augmented reality (AR) or mixed reality (MR) device of a host assembly at the first physical location (Bradski, FIG. 143; ¶¶ [1321]-[1324] and [01332]-[01334]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; data is communicated back and forth between two users located at two separate physical locations (e.g., interaction between multiple users accessing and passing a piece of the passable world to each other); inputs from the second user (e.g., the second user may shake his head in response to the drawings of the first user), are also transmitted to the first user such that the first user can gauge the second user's reaction).
Bradski fails to explicitly discloses the live video stream being received via a second dedicated network connection comprising a direct peer-to-peer connection.
Yerli teaches a system and a method relating to remote collaboration and interactions (Yerli, ¶ [0002]), wherein the live video stream being received via a second dedicated network connection comprising a direct peer-to-peer connection (Yerli, FIG. 3; ¶¶ [0209]-[0210], [0031]-[0033], and [0058]: a combination of the client server side 304 and P2P side 306 is employed, such as the P2P side 306 being used for video streaming and rendering while the client-server side 304 is used for data processing; the client-server side defines the interaction between the one or more clients and the server through the network, including any processing performed by a client side, a server side, or a receiving client side; a P2P communication protocol enabling real-time communication between client devices in the virtual environment; and a rendering engine configured to enable the client device to perform real-time 3D rendering of a live session elements therein included (e.g. , user graphical representations) in the virtual environment) (Yerli, FIGS. 10A-B; ¶¶ [0285]-[0286]: a plurality of user graphical representations of students 1002 are attending a class lecture remotely provided by the user graphical representation of a teacher 1004 sitting behind a virtual desk 1012 while only the content 1006 is shared or projected on the virtual classroom whiteboard projecting surface 1008; As the teacher 1004 shares the same virtual space with the students 1002 and may move around in the classroom 1000, creating a more realistic and interactive experience for students 1002 and the teacher 1004).
Bradski, and Yerli are analogous art because they are from the same field of endeavor, a system and a method relating to remote collaboration and interactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yerli to Bradski.  Motivation for doing so would reduce latency problems while providing web services , data and resources to each session, enabling a plurality of interactions between users and with content in the virtual environment to sustain a smooth user experience, the desired quality of service (POS), the services required , and the like (Yerli, ¶¶ [0209]-[0210]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Yerli as applied to Claims 1 and 8 respectively above, and further in view of Noris et al. (US 2020/0210137 A1, filed on 12/27/2018), hereinafter Noris.

Claim 7
Bradski in view of Yerli discloses all the elements as stated in Claim 1 and further discloses  wherein the guest assembly comprises a camera for capturing video of the second physical location (Bradski  , FIG. 26; ¶¶ [0552]-[0555]: the space or room based sensor systems 2604 detect and/or collect information about rooms and physical spaces from a physical environment; the space or room based sensor system(s) 2604 may detect and/or collect information in with respect to a space or room based coordinate system; FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system 2810 captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future; FIG. 143; ¶¶ [1330]-[1331]: in step 14326, the second user device receives the update from the cloud server; in step 14328, the second user device may determine if the update needs to be displayed; e.g., certain changes to the passable world may not be relevant to the second user and may not be updated; in step 14330, the updated passable world model is displayed on the second user's hardware device), 
further wherein the guest assembly is configured to determine a viewing position of the guest user at the second physical location (Bradski, ¶[0571]: detect a location and orientation of the user within the world),  to display the 3D virtual reconstruction of the host environment when the guest user is determined to be looking/viewing within a predefined area at the second physical location, and to display the video of the second physical location when the guest user is determined to be looking/viewing outside of the predefined area (Bradski, ¶ [0953]: a recognized object (e.g., a wall) may be used as a portal to another's user's environments; thus, multiple users may be sitting in their own rooms, looking "through" walls into the environments of other users; i.e., determining whether a guest user is looking through/within the portal (e.g., a wall) of the physical location of the guest user; displaying the host environment of the host user when a guest user is looking through/within the portal of the physical location of the guest user; displaying the images of the guest environment at the physical location of the guest user when a guest user is not looking through/within the portal of the physical location of the guest user).
Bradski in view of Yerli fails to explicitly discloses wherein the guest assembly is configured to determine a position of the guest user at the second physical location,  to display the 3D virtual reconstruction of the host environment when the guest user is determined to be located within a predefined area at the second physical location, and to display the video of the second physical location when the guest user is determined to be located outside of the predefined area.
Noris teaches a system and a method relating to virtual reality environments and mixed virtual reality environments (Noris, ¶[0001]), wherein the guest assembly is configured to determine a position of the guest user at the second physical location,  to display the 3D virtual reconstruction of the host environment when the guest user is determined to be located within a predefined area at the second physical location, and to display the video of the second physical location when the guest user is determined to be located outside of the predefined area (Noris, FIGS. 7-9 and 10A-B; ¶¶ [0046], [0048]-[0049], and [0051]: the user 720 may use the controller 722 to designate the area 724 (as shown by the dashed lines in FIG. 7) as the area to be used for the joint VR space; the user 818 may use the controller 820 to designate the area 822 (as shown by the dashed lines in FIG. 8) as the area to be used for the joint VR space; determining a maximum overlap area 910 between the maximum free space associated with the room 710 and the maximum free space associated with the room 810, which  is then used as the joint VR space in which users 720 and 818 can use together to interact with each other and other users; the artificial reality system sending instructions to both users 720 and 818 to draw a virtual doorway within an area in their respective rooms 710 and 810 that allows that each of users 720 and 818 to virtually access the joint virtual space; e.g., in the middle of the room 1010 is an empty area 1018 has been used to create a joint VR space; once the artificial reality system notifies user 1020/818 that the joint VR space is available, the artificial reality system may send instructions to the user 1020 to generate a portal object 1022 (e.g., a door) in order to access the joint VR space; the user 1020 may interact with the portal object 1022 (e.g., open the door and step through the doorway 1026) in order to access the joint VR space; i.e., when the user 1010/818 is located outside of the area 1018, the images of room 810 is displayed to the user 1010/818; when the user 1010/818 steps through the doorway 1026 and is located within the area 1018, the joint VR space including 3D construction of room 710 is displayed as shown in FIG. 9).
 Bradski in view of Yerli, and Noris are analogous art because they are from the same field of endeavor, a system and a method relating to virtual reality environments and mixed virtual reality environments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Noris to Bradski in view of Yerli.  Motivation for doing so would enhance user interaction, communication, and cooperation with other users; e.g., for collaborating on projects (Noris, ¶ [0056]), and provide guardian to indicate accessible area of the join VR space (Noris, ¶ [0044]).

Claim 14
Bradski in view of Yerli discloses all the elements as stated in Claim 8 and further discloses  capturing, using a camera associated with the guest assembly, images of the second physical location (Bradski  , FIG. 26; ¶¶ [0552]-[0555]: the space or room based sensor systems 2604 detect and/or collect information about rooms and physical spaces from a physical environment; the space or room based sensor system(s) 2604 may detect and/or collect information in with respect to a space or room based coordinate system; FIG. 28; ¶¶ [0564]-[0568]: passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another user; each user's respective individual AR system 2810 captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model; the position and orientation of real objects in a 3D space may be determined by triangulating images and points from multiple points of view; the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world; a piece of the passable world 2806 is constructed/augmented, and may be "passed" along to one or more AR users simultaneously or in the future; FIG. 143; ¶¶ [1330]-[1331]: in step 14326, the second user device receives the update from the cloud server; in step 14328, the second user device may determine if the update needs to be displayed; e.g., certain changes to the passable world may not be relevant to the second user and may not be updated; in step 14330, the updated passable world model is displayed on the second user's hardware device); 
determining whether the guest user is looking/viewing within a predefined area of the second physical location (Bradski, ¶ [0953]: a recognized object (e.g., a wall) may be used as a portal to another's user's environments; thus, multiple users may be sitting in their own rooms, looking "through" walls into the environments of other users; i.e., determining whether a guest user is looking through/within the portal (e.g., a wall) of the physical location of the guest user); 
displaying the 3D virtual reconstruction of the host environment when the guest user is determined to be looking/viewing within the predefined area (Bradski, ¶ [0953]: a recognized object (e.g., a wall) may be used as a portal to another's user's environments; thus, multiple users may be sitting in their own rooms, looking "through" walls into the environments of other users; i.e., displaying the host environment of the host user when a guest user is looking through/within the portal of the physical location of the guest user); and 
displaying the images of the second physical location when the guest user is determine to be looking/viewing outside of the predefined area (Bradski, ¶ [0953]: a recognized object (e.g., a wall) may be used as a portal to another's user's environments; thus, multiple users may be sitting in their own rooms, looking "through" walls into the environments of other users; i.e., displaying the images of the guest environment at the physical location of the guest user when a guest user is not looking through/within the portal of the physical location of the guest user).
Bradski in view of Yerli fails to explicitly discloses determining whether the guest user is located within a predefined area of the second physical location; displaying the 3D virtual reconstruction of the host environment when the guest user is determined to be located within the predefined area; displaying the images of the second physical location when the guest user is determined to be located outside of the predefined area.
	Noris teaches a system and a method relating to virtual reality environments and mixed virtual reality environments (Noris, ¶[0001]), wherein determining whether the guest user is located within a predefined area of the second physical location; displaying the 3D virtual reconstruction of the host environment when the guest user is determined to be located within the predefined area; displaying the images of the second physical location when the guest user is determined to be located outside of the predefined area (Noris, FIGS. 7-9 and 10A-B; ¶¶ [0046], [0048]-[0049], and [0051]: the user 720 may use the controller 722 to designate the area 724 (as shown by the dashed lines in FIG. 7) as the area to be used for the joint VR space; the user 818 may use the controller 820 to designate the area 822 (as shown by the dashed lines in FIG. 8) as the area to be used for the joint VR space; determining a maximum overlap area 910 between the maximum free space associated with the room 710 and the maximum free space associated with the room 810, which  is then used as the joint VR space in which users 720 and 818 can use together to interact with each other and other users; the artificial reality system sending instructions to both users 720 and 818 to draw a virtual
doorway within an area in their respective rooms 710 and 810 that allows that each of users 720 and 818 to virtually access the joint virtual space; e.g., in the middle of the room 1010 is an empty area 1018 has been used to create a joint VR space; once the artificial reality system notifies user 1020/818 that the joint VR space is available, the artificial reality system may send instructions to the user 1020 to generate a portal object 1022 (e.g., a door) in order to access the joint VR space; the user 1020 may interact with the portal object 1022 (e.g., open the door and step through the doorway 1026) in order to access the joint VR space; i.e., when the user 1010/818 is located outside of the area 1018, the images of room 810 is displayed to the user 1010/818; when the user 1010/818 steps through the doorway 1026 and is located within the area 1018, the joint VR space including 3D construction of room 710 is displayed as shown in FIG. 9).
Bradski in view of Yerli, and Noris are analogous art because they are from the same field of endeavor, a system and a method relating to virtual reality environments and mixed virtual reality environments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Noris to Bradski in view of Yerli.  Motivation for doing so would enhance user interaction, communication, and cooperation with other users; e.g., for collaborating on projects (Noris, ¶ [0056]), and provide guardian to indicate accessible area of the join VR space (Noris, ¶ [0044]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Yerli as applied to Claim 18 above, and further in view of Checkley et al. (US 2017/0371499 A1, published on 12/28/2017), hereinafter Checkley.

Claim 19
Bradski in view of Yerli discloses all the elements as stated in Claim 18 and except being silent on wherein the peer-to-peer connection comprises end-to-end encryption, and the connection parameters comprise encryption keys allowing for encryption of the video stream by the auxiliary device, and decryption of the video stream by the guest assembly.  
Checkley teaches a system and a method relating to content sharing (Checkley, ¶ [002]), wherein the peer-to-peer connection comprises end-to-end encryption, and the connection parameters comprise encryption keys allowing for encryption of the video stream by the auxiliary device, and decryption of the video stream by the guest assembly (Checkley, ¶¶ [0023], [0040], [0041], and [0075]-[0081]: the first user device may encrypt the media item using a locally generated encryption key and may wrap the encryption key using a public key from the media server; the first user device may then transfer the encrypted media item and the wrapped encryption key to the second user device via a peer-to-peer connection; the second user device may access the encrypted media item but may be restricted from playing the encrypted media item until it contacts the media server; the second user device may contact the media server using a playability request, which may include the wrapped encryption key and identification information for the media item (e.g., the second/recipient user device may tether with the first/sharing user device and may transmit the request and the wrapped key to the media server using a network connection of the first/sharing user device); the media server may then perform a playability check to ensure that the second user device is authorized to view the media item; the media server may then respond using a playability response that includes the unwrapped encryption key, which may enable the second user device to decrypt and play the media item).  
Bradski in view of Yerli, and Checkley are analogous art because they are from the same field of endeavor, a system and a method relating to .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Checkley to Bradski in view of Yerli.  Motivation for doing so would enhance the ability of a user to share media items.

Response to Arguments
Applicant’s arguments filed on 08/25/2022 with respect to Claims 1, 8, and 20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. (US 2015/0042748 A1, published on 02/12/2015) discloses techniques for establishing a videoconference session between participants at different endpoints, where each endpoint includes at least one computing device and one or more displays, and a plurality of video streams is received at an endpoint, and each video stream is classified as at least one of a people view and a data view to determine one or more regions of interest for each of the classified views (Tian, ABSTRACT; FIGS. 6-9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175